                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AFM                                               271 Cadman Plaza East
F. #2016R02228                                    Brooklyn, New York 11201


                                                  August 13, 2019

By ECF

The Honorable Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Aleksandr Zhukov et al.
                     Criminal Docket No. 18-633 (ERK)

Dear Judge Korman:


               The government, jointly with the defendants, writes to request an adjournment
of the next scheduled status conference in this matter from August 15, 2019 to September 25,
2019 at 2:00 p.m.

              With the consent of the parties, the government requests that the Court exclude
time under the Speedy Trial Act until September 25, 2019, in light of continuing plea
negotiations (with respect to defendants Ovsyannikov and Timchenko) and the need of
defendant Zhukov’s counsel to prepare adequately in light of the complexity of the case.



                                                  Respectfully submitted,


                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:      /s/ Alexander Mindlin
                                                  Alexander Mindlin
                                                  Assistant U.S. Attorney
                                                  (718) 254-6433

cc:    Andrew Frisch, Esq. (by ECF)
       George Grasso, Esq. (by ECF)
       Samuel Jacobson, Esq. (by ECF)
       Ashley Burrell, Esq. (by ECF)




                                             2
